Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 9, 10, 11, 12, 13, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al U.S. Patent Publication (2011/0238644; hereinafter: Dou) in view of Zhao U.S. Patent Publication (2007/0240031; hereinafter: Zhao, in IDS dated October 7, 2020) and further in view of Kumar et al. U.S. Patent Publication (2012/0215755; hereinafter: Kumar, in IDS dated October 7, 2020) and further in view Srinivasaiah U.S. Patent (8,285,716; hereinafter: Srinivasaiah) 

Claims 1, 8, and 15
As to claims 1, 8, and 15, Dou discloses a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
selecting an anchor in a first resource linking to a second resource belonging to a particular domain to which the first resource also belongs (paragraph[0035]-paragraph[0036], “Link data extraction engine 122 then extracts anchor text links from the associated anchor texts that reside in webpage content 300 (i.e., the raw web pages). Link data extraction engine 122 then outputs raw link data 302, which comprises source pages, destination pages, source domains and destination domains…etc.”); 
identifying particular text content in the first resource that is proximate to the anchor (paragraph[0036] and paragraph[0063], “In operation 606, which may be executed with or without steps 602-604, a determination is made regarding an anchor text source/other source site weight. This may feature operation 608, in which the number of duplicated links among the source site and other source sites is determined…etc.”); 

Dou does not appear to explicitly disclose determining, by one or more computers, whether the second resource includes the particular text content that is proximate to the anchor in the first resource linking to the second resource belonging to the particular domain; 
in response to determining that the second resource includes the particular text content that is proximate to the anchor in the first resource linking to the second resource belonging to the particular domain, identifying respective text content in a third resource located where the particular text is located in the second resource belonging to the particular domain to which both the first resource and the second resource belong;
obtaining a search query; 
determining that the third resource is relevant to the search query; and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the third resource in a search results page.

However, Zhao discloses determining, by one or more computers, whether the second resource includes the particular text content that is proximate to the anchor in the first resource linking to the second resource belonging to the particular domain (paragraph[0068-paragraph[0072], the reference describes identifying the title (i.e., text content) and subject (e.g., paragraph[0072]) of the target document (i.e., first resource). The reference describes using the title of the target document (i.e., first resource) to match it with content in peer documents (i.e., second resource).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dou with the teachings of Zhao to locate data around anchor text which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dou with the teachings of Zhao to efficiently extract data form webpages to obtain answers to factual questions (Zhao: paragraph[0002]).

The combination of Dou and Zhao do not appear to explicitly disclose in response to determining that the second resource includes the particular text content that is proximate to the anchor in the first resource linking to the second resource belonging to the particular domain, identifying respective text content in a third resource located where the particular text is located in the second resource belonging to the particular domain to which both the first resource and the second resource belong;
obtaining a search query; 
determining that the third resource is relevant to the search query; and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the third resource in a search results page.

However, Kumar discloses in response to determining that the second resource includes the particular text content that is proximate to the anchor in the first resource linking to the second resource belonging to the particular domain(paragraph[0030]-paragraph[0032] and paragraph[0035]-paragraph[0036], the reference describes extracting template data from a domain that have common tag patterns (e.g., paragraph[0035]) belong to the first webpage (i.e., first resource) and second webpage (i.e., second resource) in a domain (e.g., paragraph[0030]).), identifying respective text content in a third resource located where the particular text is located in the second resource belonging to the particular domain to which both the first resource and the second resource belong (figure 4, paragraph[0030]-paragraph[0032], paragraph[0035]-paragraph[0036], the reference describes the templates containing common html tags (i.e., specifying a location) (e.g., paragraph[0028])  of the first page and second webpage (e.g., paragraph[0030]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dou with the teachings of Zhao and Kumar to generate a database on template data from domain webpages which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dou with the teachings of Zhao and Kumar to avoid extracting irrelevant text from webpages by identifying webpages within the same domain that share a predetermined number of sections (Kumar: paragraph[0005]). 

obtaining a search query; 
determining that the third resource is relevant to the search query; and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the third resource in a search results page.

However, Srinivasaiah discloses obtaining a search query (figure 5, column 10, lines 26-39, “receiving a search query with a keyword…etc.”); 
determining that the third resource is relevant to the search query (figure 5, column 10, lines 48-52, “The process 500 identifies resources relevant to the distinct….in response to the search query…etc.”); and 
based on determining that the third resource is relevant to the search query, providing the respective text content in the third resource in a form of a snippet for the third resource in a search results page (column 10, lines 59-67 and column 11, lines 1-3, “snippets of information obtained from the resource to which each link points can be displayed….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dou with the teachings of Zhao, Kumar, and Srinivasaiah to determine snippets which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dou with the teachings of Zhao, Kumar, and Srinivasaiah to search and distinguish resources relevant to distinct places that have the same name (Srinivasaiah: column 3, lines 55-57). 

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Dou, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 8, as noted above, and Zhao further disclose wherein selecting the anchor in the first resource comprises: identifying a source code pattern that includes a repeat of Hypertext Markup Language (HTML) elements in source code of the first resource (Zhao: paragraph[0050]-paragraph[0053], the reference describes identifying the anchor that have a repeated HTML tag patterns of hyperlinks.).

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Dou, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 2, as noted above, and Zhao further disclose wherein each HTML element of the repeat of HTML elements includes a respective anchor that links to a respective resource belonging to the particular domain (Zhao: paragraph[0050]-paragraph[0053], the reference describes identifying the anchor that have a repeated HTML tag patterns of hyperlinks. The reference describes anchors linking back the domain cnn.com.).

Claims 6, 13, and 20  
As to claims 6, 13, and 20, the combination of Dou, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 1, as noted above, and Dou further disclose wherein the particular text content in the first resource includes anchor-text of the anchor (Zhao: paragraph[0031]-paragraph[0033]).

Claims 7 and 14  
As to claims 7 and 14, the combination of Dou, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 1, as noted above, and Dou further disclose wherein the particular text content in the first resource includes text content that is proximate to anchor-text of the anchor(figures 5 and 6a-6d, paragraph[0049]-paragraph[0050]).).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al U.S. Patent Publication (2011/0238644; hereinafter: Dou) in view of Zhao U.S. Patent Publication (2007/0240031; hereinafter: Zhao, in IDS dated October 7, 2020) and further in view of Kumar et al. U.S. Patent Publication (2012/0215755; hereinafter: Kumar, in IDS dated October 7, 2020) and further in view Srinivasaiah U.S. Patent (8,285,716; hereinafter: Srinivasaiah) and further in view of Poola et al. U.S. Patent Publication (2009/0259649; hereinafter: Poola, in IDS dated October 7, 2020)

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Dou, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 2, as noted above, but do not appear to explicitly disclose wherein selecting the anchor in the first resource comprises: selecting the anchor when a number of HTML elements in the repeat of the HTML elements satisfies a threshold value.

However, Poola discloses wherein selecting the anchor in the first resource comprises: selecting the anchor when a number of HTML elements in the repeat of the HTML elements satisfies a threshold value (Abstract, paragraph[0028]-paragraph[0030], the reference describes using a threshold to group similar anchor text links from a webpage (i.e., first resource).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dou with the teachings of Zhao, Kumar, Srinivasaiah, and Poola to store hyperlinks associated anchor text in a template which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dou with the teachings of Zhao, Kumar, Srinivasaiah, and Poola for detecting global and local templates within one or more web pages comprising a website to avoid retrieval of duplicative content. (Poola: Paragraph[0004]-paragraph[0004]) 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al U.S. Patent Publication (2011/0238644; hereinafter: Dou) in view of Zhao U.S. Patent Publication (2007/0240031; hereinafter: Zhao, in IDS dated October 7, 2020) and further in view of Kumar et al. U.S. Patent Publication (2012/0215755; hereinafter: Kumar, in IDS dated October 7, 2020) and further in view Srinivasaiah U.S. Patent (8,285,716; hereinafter: Srinivasaiah) and further in view of Xu et al. U.S. Patent (8,380,693; hereinafter: Xu, in IDS dated October 7, 2020)

Claims 5, 12, and 19
As to claims 5, 12, and 19, the combination of Dou, Zhao, Kumar, and Srinivasaiah discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein identifying respective text content in the third resource comprises: identifying a document object model (DOM) node of a DOM path of the second resource, wherein the DOM node is associated with the particular text content; and obtaining the respective text content in the third resource from text content associated with the DOM node.
However, Xu discloses wherein identifying respective text content in the third resource comprises: identifying a document object model (DOM) node of a DOM path of the second resource (Abstract, column 11, lines 15-40, the reference describes generating a template based DOM analysis. The system uses a type of information (i.e., a second resource includes the particular text content….etc.) (e.g., column 14, lines 32-58 and column 15, lines 9-30) associated with a respective dynamic region.), wherein the DOM node is associated with the particular text content (Abstract, column 11, lines 15-40, the reference describes generating a template based DOM analysis. The system uses a type of information (i.e., a second resource includes the particular text content….etc.) (e.g., column 14, lines 32-58 and column 15, lines 9-30) associated with a respective dynamic region.); and obtaining the respective text content in the third resource from text content associated with the DOM node (Abstract, column 11, lines 15-40, the reference describes generating a template based DOM analysis. The system uses a type of information (i.e., a second resource includes the particular text content….etc.) (e.g., column 14, lines 32-58 and column 15, lines 9-30) associated with a respective dynamic region.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dou with the teachings of Zhao, Kumar, Srinivasaiah, and Xu to using the Document Object Model to create a summary template which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dou with the teachings of Zhao, Kumar, Srinivasaiah, and Xu to automatically extract data from classified websites to avoid time consuming manual searching for an item on classified websites (column 1, lines 53-63).





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152